Case 2:20-cr-00090-SPC-MRM Document1 Filed 06/17/20 Page 1 of 4 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

UNITED STATES OF AMERICA

e CASE NO. 2:20-cr \Q) AIA) - SBMA
MADELIN CARIDAD IFRIM, and 18 U.S.C. § 641
MARIAN IFRIM
INDICTMENT
The Grand Jury charges:
COUNT ONE me me
Beginning in or about April 2013, and continuing through in or Sonte ey
February 2019, in the Middle District of Florida, and elsewhere, the: 3 : S
defendants, -

MADELIN CARIDAD IFRIM, and
MARIAN IFRIM,

did knowingly and willfully embezzle, steal, purloin, and convert to the
defendant’s use and the use of another, more than $1,000 of money and a
thing of value of the United States and the Social Security Administration, a
department and agency of the United States, that is, benefit payments under
the Title II Federal Old-Age, Survivors, and Disability Insurance Program
(OASDI), with intent to deprive the United States and the Social Security

Administration of the use and benefit of the money and thing of value.
Case 2:20-cr-O0090-SPC-MRM Document1 Filed 06/17/20 Page 2 of 4 PagelD 2

In violation of 18 U.S.C. §§ 641 and 2.
FORFEITURE

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 641, the defendant
shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28
U.S.C. § 2461(c), any property, real or personal, which constitutes or is
derived from proceeds traceable to the violation.

3. The property to be forfeited includes, but is not limited to, an
order of forfeiture in the amount of $100,762.30, which represents the
proceeds obtained from the offense.

4, If any of the property described above, as a result of any act or
omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or
Case 2:20-cr-O0090-SPC-MRM Document1 Filed 06/17/20 Page 3 of 4 PagelD 3

e. has been commingled with other property which cannot be
divided without difficulty;
the United States shall be entitled to forfeiture of substitute property under the
provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).
A TRUE BILL,

Foreperson

 

MARIA CHAPA LOPEZ
United States Attorney

By: Glen J) es

Xolande G. Viacava
Assistant United States Attorney

By: bn M. Carer

Jegus M. Casas
ssistant United States Attorney
Chief, Fort Myers Division

 
FORM OBD-34
June 20

Case 2:20-cr-O0090-SPC-MRM Document1 Filed 06/17/20 Page 4 of 4 PagelD 4
No, 2:20-cr-

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Fort Myers Division

 

 

THE UNITED STATES OF AMERICA
VS.

MADELIN CARIDAD IFRIM, and
MARIAN IFRIM

 

 

INDICTMENT

Violations: 18 U.S.C. §§ 641 and 2

 

A true bill,

lathan Ldn

Foreperson

 

 

 

Filed in open court this 17th day

of June, 2020.

 

Clerk

 

Bail $

 

 

 

GPO 863 525
